      Case 2:21-cv-00733-JAK-E Document 15 Filed 05/24/21 Page 1 of 2 Page ID #:158

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.   LA CV21-00733 JAK (Ex)                                                Date        May 24, 2021
    Title      Michael B. Stoker v. Andrew R. Wheeler, et al.




    Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     T. Jackson                                                   Not Reported
                    Deputy Clerk                                          Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                      Not Present                                                  Not Present


    Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE DIVERSITY
                           JURISDICTION

On January 27, 2021, Michael B. Stoker (“Plaintiff”) brought this action against Andrew R. Wheeler,
Douglas Benevento, Ryan Jackson and Corry Schiermeyer (“Defendants”). Dkt. 1 (the “Complaint”).
The Complaint advances a single cause of action for defamation against all Defendants, and alleges
that jurisdiction is proper under 28 U.S.C. § 1332.

The Complaint alleges that: Plaintiff resides in California; Andrew R. Wheeler resides in Virginia;
Douglas Benevento resides in Colorado; and Corry Schiermeyer resides in Texas. Residence is not
equivalent to citizenship. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Further, the
Complaint contains no allegations as to the citizenship or residency of Ryan Jackson. Because it
cannot presently be determined whether there is jurisdiction in this action, Plaintiff is ORDERED TO
SHOW CAUSE as to whether there is subject matter jurisdiction. 1 On or before May 28, 2021, Plaintiffs
shall submit a memorandum, not to exceed five pages, together with supporting evidence, with respect
to that issue. By the same date, Defendants and the United States shall also submit a memorandum,
not to exceed five pages, with respect to this issue. Based on a review of those responses, the Court
will determine whether any further briefing or a hearing will be necessary as to subject matter
jurisdiction.


IT IS SO ORDERED.


                                                                                                          :

                                                                  Initials of Preparer      TJ


1 Although the United States has filed a Notice of Substitution (Dkt. 8) pursuant to the Federal Employees Liability
Reform and Tort Compensation Act of 1988, 28 U.S.C. § 2679 (the “Westfall Act”), jurisdiction is assessed “at the
time it is invoked.” Faysound Ltd. v. United Coconut Chems, Inc., 878 F.2d 290, 296 (9th Cir. 1989). “Subsequent
events do not confer jurisdiction.” Id. Although the question of immunity under the Westfall Act raises a “significant
federal question,” that question was not raised at the “outset” of the case. Osborn v. Haley, 549 U.S. 225, 244-45
(2007).
                                                                                                              Page 1 of 2
  Case 2:21-cv-00733-JAK-E Document 15 Filed 05/24/21 Page 2 of 2 Page ID #:159

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES – GENERAL

Case No.   LA CV21-00733 JAK (Ex)                             Date   May 24, 2021
Title      Michael B. Stoker v. Andrew R. Wheeler, et al.




                                                                               Page 2 of 2
